Exhibit 10.1

Execution Version

FIFTH AMENDMENT AND EXTENSION AGREEMENT

FIFTH AMENDMENT AND EXTENSION AGREEMENT, dated as of May 3, 2019 (this
“Agreement”), to the Second Amended and Restated Credit Agreement, dated as of
May 5, 2014 as amended by the First Amendment dated as of June 1, 2015, the
Second Amendment dated as of May 27, 2016, the Third Amendment and Extension
Agreement dated as of May 2, 2017 and the Fourth Amendment and Extension
Agreement dated as of May 2, 2018 (the “Existing Credit Agreement” and as
further amended, supplemented or modified from time to time, the “Credit
Agreement”), among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and the other parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders agreed to make,
and have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has delivered an extension request notice dated as of
April 3, 2019 to the Administrative Agent requesting an extension of the
Termination Date under the Credit Agreement and the Lenders party to this
Agreement are willing to extend the Termination Date applicable to each such
Lender on the terms set forth herein;

WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended as set forth herein and the Required Lenders are
willing to agree to such amendments on the terms set forth herein;

WHEREAS, each of the Lenders listed in Exhibit B (the “Increasing Commitment
Lenders”) now desires to increase its Commitment under the Credit Agreement
pursuant to Section 2.1(d) thereof that provides that any Lender may increase
its Commitment under the Credit Agreement with the consent of the Borrower and
the Administrative Agent; and

WHEREAS, each of the financial institutions listed in Exhibit C (the “New
Lenders”) now desires to become a party to the Credit Agreement pursuant to
Section 2.1(c) thereof, that provide that any bank, financial institution or
other entity may become a party to the Credit Agreement with the consent of the
Borrower and the Administrative Agent (which consent of the Administrative Agent
shall not be unreasonably withheld);

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement.

SECTION 2. Extension. Each of the Lenders party to this Agreement hereby agrees
to extend, effective as of the Effective Date (as defined below), its
Termination Date under the Credit Agreement to May 5, 2023 pursuant to
Section 2.1(g) of the Credit Agreement.

SECTION 3. Amendments to Existing Credit Agreement. The Existing Credit
Agreement is hereby amended with the stricken text deleted (indicated textually
in the same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

2

 

SECTION 4. Commitment Increases. Each of the Increasing Commitment Lenders
agrees that, as of the Effective Date, its Commitment shall be increased as
specified on Exhibit B hereto.

SECTION 5. New Lenders.

(a) Each of the New Lenders agrees to be bound by the provisions of the Credit
Agreement (including, as amended pursuant to this Agreement), and agrees that it
shall, on the Effective Date, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
as specified on Exhibit C-1 hereto.

(b) Each of the New Lenders (a) represents and warrants that it is legally
authorized to enter into this Agreement; (b) confirms that it has received a
copy of the Existing Credit Agreement, together with copies of the financial
statements most recently delivered pursuant to Section 6.1(a) and (b) thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (c) agrees
that it has made and will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.15(e) of the Credit Agreement.

(c) The address for notices for each of the New Lenders for the purposes of the
Credit Agreement is as specified on Exhibit C-2 hereto.

SECTION 6. Effective Date. This Agreement shall become effective on the date
(the “Effective Date”) on which the following conditions have been satisfied or
waived by the Administrative Agent:

(a) the Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of each of the
Borrower, each Increasing Commitment Lender, each New Lender and the Required
Lenders;

(b) the Administrative Agent shall have received each of the documents required
to be delivered pursuant to Section 2.1(b) of the Credit Agreement in connection
with any Increasing Commitment Lender and any New Lender; and

(c) the Administrative Agent shall have received reimbursement or payment of all
of its reasonable and documented out-of-pocket expenses incurred in connection
with this Agreement, any other documents prepared in connection herewith and the
transaction contemplated hereby, including, without limitation, fees,
disbursements and reasonable charges of counsel to the Administrative Agent.

(d) at least five days prior to the Effective Date, the Borrower, to the extent
it qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), shall have delivered to each Lender that so
requests a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation in relation to the Borrower (provided that, upon
the execution and



--------------------------------------------------------------------------------

3

 

delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (d) shall be deemed to be satisfied).

SECTION 7. Commitments as of the Effective Date. As of the Effective Date, after
taking into account any increased commitments of existing Lenders and any
commitments of new Lenders pursuant to Section 4 and Section 5 of this
Agreement, the Commitment of each Lender is set forth in Schedule 1 to this
Agreement.

SECTION 8. Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by the
Borrower in the Loan Documents or any notice or certificate delivered in
connection therewith (other than the representation and warranty contained in
Section 4.2 of the Existing Credit Agreement) shall be, after giving effect to
this Agreement, true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Effective Date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) as of such earlier date, (b) after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing and (c) as of the Effective Date, the information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement, if applicable, is true and correct
in all respects.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER AND ANY CLAIM OR CONTROVERSY RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET
FORTH IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH
IN FULL HEREIN.

SECTION 10. Amendments; Execution in Counterparts. (a) This Agreement shall not
constitute an amendment of any other provision of the Existing Credit Agreement
not referred to herein and, except as expressly provided for herein, shall not
be construed as a waiver or consent to any further or future action on the part
of the Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent. Nothing contained herein shall be construed as a
substitution or novation of the Existing Credit Agreement or of the obligations
outstanding thereunder. Except as expressly amended hereby, the provisions of
the Existing Credit Agreement are and shall remain in full force and effect.

(b) The Borrower and the other parties hereto hereby acknowledge and agree that
this Agreement shall constitute a “Loan Document” as such term is used in the
Existing Credit Agreement, and each reference in the Existing Credit Agreement
as amended hereby to the “Loan Documents” shall be deemed to include this
Agreement.

(c) This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by each of the parties hereto.

(d) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

4

 

SECTION 11. Severability; Integration. (a) Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

(b) This Agreement and the other Loan Documents represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

(c) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AIR LEASE CORPORATION By:   /s/ Gregory B. Willis
                                 Name: Gregory B. Willis

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:   /s/
Cristina Caviness                                     Name: Cristina Caviness
Title: Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:   /s/ Manisha Kumar                        
Name: Manisha Kumar Title: Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Los Angeles Branch, as Lender By:   /s/ Lixin
Guo                         Name: Lixin Guo Title: SVP & Branch Manager

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as Lender By:   /s/ Guadalupe
Marquez                         Name: Guadalupe Marquez Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:   /s/ Donna DeMagistris                        
Name: Donna DeMagistris Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as Lender By:   /s/ Ian Held                         Name: Ian
Held Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Societe Generale, as Lender By:   /s/ John Hogan                         Name:
John Hogan Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as Lender By:   /s/ Andrew Johnson                         Name:
Andrew Johnson Title: Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Lender By:   /s/ Richard T.
Zell                         Name: Richard T. Zell Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ Scott Umbs                        
Name: Scott Umbs Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

City National Bank, a National Association, as Lender By:   /s/ Cecilia
Park                         Name: Cecilia Park Title: Senior Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as Lender By:   /s/ Thomas C. Iacono Name: Thomas C. Iacono Title:
Vice President BNP Paribas, as Lender By:   /s/ Robert Papas Name: Robert Papas
Title: Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of the West, as Lender By:   /s/ David G. Kronen                        
Name: David G. Kronen Title: Director By:   /s/ Sidney
Jordan                         Name: Sidney Jordan Title: Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as Lender By:   /s/ Kevin Khanna                         Name:
Kevin Khanna Title: Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as Lender By:   /s/ Amit
Wynalda                         Name: Amit Wynalda Title: Executive Director By:
  /s/ Maria Rodriguez                         Name: Maria Rodriguez Title:
Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:   /s/ Maureen Maroney                        
Name: Maureen Maroney Title: Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:   /s/ Ryan Durkin                        
Name: Ryan Durkin Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

NatWest Markets Plc, as Lender By:   /s/ Sinead
Collister                         Name: Sinead Collister Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:   /s/ Hichem Kerma                         Name:
Hichem Kerma Title: Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A., as Lender By:   /s/ Xavier Ruiz
Sena                         Name: Xavier Ruiz Sena Title: Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch, as Lender By:   /s/ Peter
Kuo                                 Name: Peter Kuo Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender By:   /s/ Darran
Wee                               Name: Darran Wee Title: Senior Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Ltd, New York Branch, as Lender By:  
/s/ Letian Yan                               Name: Letian Yan Title:
Relationship Manager By:   /s/ Jeffrey Roth                               Name:
Jeffrey Roth Title: Executive Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender By:   /s/ Tad L.
Stainbrook                                 Name: Tad L. Stainbrook Title: Vice
President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA, as Lender

By:   /s/ James Miller                          Name: James Miller Title:
Executive Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Arab Banking Corporation (B.S.C.), New York Branch, as Lender

By:   /s/ Richard Tull                         Name: Richard Tull Title: Head of
Wholesale Banking, North America

 

By:   /s/ David Giacalone                         Name: David Giacalone Title:
Chief Risk Officer, New York Branch

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as Lender By:   /s/ Michael King
                                 Name: Michael King Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., as Lender By:   /s/ Ong Sie Wei                             
Name: Ong Sie Wei Title: Senior Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

   Apple Bank for Savings, as Lender                By: /s/ Dana Richard
MacKinnon                                    Name: Dana Richard MacKinnon      
Title: First Vice President Export Credit and Corporate Finance   

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

   Oversea-Chinese Banking Corporation Limited, Los
Angeles Agency, as Lender                By: /s/ Charles Ong
                                   Name: Charles Ong       Title: General
Manager   

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Stifel Bank & Trust, as Lender By:   /s/ John H.
Phillips                                 Name: John H. Phillips Title: Executive
Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:   /s/ G. Scott
Lambert                                 Name: G. Scott Lambert Title: Vice
President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Bank of Communications Co., Ltd., New York Branch, as Lender

By:   /s/ Ting Hu                                        

Name: Ting Hu Title: Deputy General Manager

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Crédit Industriel et Commercial, New York Branch, as Lender By:   /s/ Andrew
McKuin                         Name: Andrew McKuin Title: Managing Director By:
  /s/ Adrienne Molloy                        Name: Adrienne Molloy Title:
Managing Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Taiwan Business Bank, Los Angeles Branch, as Lender By:   /s/ Shenn Bao
Jean                                         Name: Shenn Bao Jean Title: General
Manager

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

CIT Bank, N.A., as Lender By:   /s/ Patrick Liu Name: Patrick Liu Title:
Director

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

LIBERTY BANK, as Lender By:  
/s/ H. Raymond Fed, Jr.                                      Name: H. Raymond
Fed, Jr. Title: Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Woodforest National Bank, as Lender

By:   /s/ Sean Walker                                

Name: Sean Walker Title: Senior Vice President

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

The Governor and Company of the Bank of Ireland, as Lender

By:   /s/ Frank Schmitt                                        

Name: Frank Schmitt Title: Authorized Signatory

By:   /s/ David Mountjoy                                    

Name: David Mountjoy Title: Authorized Signatory

 

[Signature Page to Fifth Amendment and Extension to the Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Amendments to Existing Credit Agreement.

[Attached]



--------------------------------------------------------------------------------

Exhibit A

 

 

 

$2,100,000,0006,060,247,414

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

AIR LEASE CORPORATION,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of May 5, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., RBC CAPITAL MARKETS,
BMO CAPITAL MARKETS, RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED OR ITS AFFILIATES, WELLS
FARGO SECURITIES, LLC, FIFTH THIRD SECURITIES, INC. and MIZUHO SECURITIES USA
INC.

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED OR ITS AFFILIATES, CITIGROUP GLOBAL MARKETS INC., MIZUHO BANK,
LTD., BMO CAPITAL MARKETS CORP., BNP PARIBAS, SUNTRUST ROBINSON HUMPHREY, INC.,
FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., RBC
CAPITAL MARKETS, SANTANDER BANK, N.A., WELLS FARGO BANK, N.A. and BANK OF CHINA,
LOS ANGELES BRANCH

as Second Amendment Joint Lead Arrangers and Joint Bookrunners and as Third
Amendment Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES
BRANCH, CITIBANK, N.A. GOLDMAN SACHS BANK USA, MIZUHO BANK, LTD., MUFG BANK,
LTD., ROYAL BANK OF CANADA, TORONTO-DOMINION BANK, NEW YORK BRANCH, WELLS FARGO
BANK, N.A., ABN AMRO CAPITAL USA LLC, BMO HARRIS BANK, N.A., BNP PARIBAS,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, SOCIETE
GENERALE, SUNTRUST BANKSUNTRUST ROBINSON HUMPHREY, INC., FIFTH THIRD BANK,
KEYBANK NATIONAL ASSOCIATION, LLOYDS BANK and REGIONS BANK

as Fourth Amendment Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES BRANCH, BMO HARRIS BANK N.A.,
JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., SOCIETE GENERALE,
SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO BANK, N.A., ROYAL BANK OF CANADA,
BNP PARIBAS, FIFTH THIRD BANK, ABN AMRO CAPITAL USA LLC, CITIBANK, N.A., GOLDMAN
SACHS BANK USA, NATWEST MARKETS PLC, REGIONS BANK,

 

i



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., TORONTO-DOMINION BANK, NEW YORK BRANCH, CITIZENS BANK,
N.A., INDUSTRIAL COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

AND KEYBANK NATIONAL ASSOCIATION

as Fifth Amendment Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A. and ROYAL BANK OF CANADA

as Syndication Agents

BANK OF AMERICA, N.A., CITIBANK, N.A., MIZUHO BANK, LTD., BMO HARRIS BANK N.A.,
BNP PARIBAS and SUNTRUST BANK

as Second Amendment Co-Syndication Agents

BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES BRANCH, CITIBANK, N.A. GOLDMAN
SACHS BANK USA, MIZUHO BANK, LTD., MUFG BANK, LTD., ROYAL BANK OF CANADA,
TORONTO-DOMINION BANK, NEW YORK BRANCH, WELLS FARGO BANK, N.A., ABN AMRO CAPITAL
USA LLC, BMO HARRIS BANK, N.A., BNP PARIBAS, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, SOCIETE GENERALE and

SUNTRUST BANK

as Fourth Amendment Co-Syndication Agents

BANK OF AMERICA, N.A., BANK OF CHINA, LOS ANGELES BRANCH, BMO HARRIS BANK

N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., SOCIETE GENERALE, SUNTRUST BANK,

WELLS FARGO BANK, N.A. AND ROYAL BANK OF CANADA

as Fifth Amendment Co-Syndication Agents

BMO HARRIS BANK N.A. and THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agents

FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
ROYAL BANK OF CANADA, SANTANDER BANK, N.A., WELLS FARGO BANK, N.A. and BANK OF
CHINA, LOS ANGELES BRANCH

as Second Amendment Co-Documentation Agents

FIFTH THIRD BANK, KEYBANK NATIONAL ASSOCIATION, LLOYDS BANK and REGIONS BANK

as Fourth Amendment Co-Documentation Agents

BNP PARIBAS, FIFTH THIRD BANK, ABN AMRO CAPITAL USA LLC, CITIBANK, N.A.,

GOLDMAN SACHS BANK USA, NATWEST MARKETS PLC, REGIONS BANK, SANTANDER

BANK, N.A., TORONTO-DOMINION BANK, NEW YORK BRANCH, CITIZENS BANK, N.A.,

INDUSTRIAL COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH AND

KEYBANK NATIONAL ASSOCIATION

as Fifth Amendment Co-Documentation Agents

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page         

Section 1.

   DEFINITIONS      1        

1.1

   Defined Terms      1        

1.2

   Other Definitional Provisions.      2021        

1.3

   Interest Rates; LIBOR Notification      21        

1.4

   Divisions      22     

Section 2.

   AMOUNT AND TERMS OF COMMITMENTS      2122        

2.1

   Commitments      2122        

2.2

   Procedure for Borrowing      2324        

2.3

   [Reserved]      2325        

2.4

   [Reserved]      2325        

2.5

   Facility Fees, etc.      2325        

2.6

   Termination or Reduction of Commitments      2425        

2.7

   Optional Prepayments      2425        

2.8

   Conversion and Continuation Options      2425        

2.9

   Limitations on Eurodollar Tranches      2526        

2.10

   Interest Rates and Payment Dates      2526        

2.11

   Computation of Interest and Fees      2527        

2.12

   Inability to Determine Interest Rate      2627        

2.13

   Pro Rata Treatment and Payments      2728        

2.14

   Requirements of Law      2829        

2.15

   Taxes      2931        

2.16

   Indemnity      3234        

2.17

   Change of Lending Office      3234        

2.18

   Replacement of Lenders      3334        

2.19

   Defaulting Lenders      3335        

2.20

   Competitive Bid Procedure      3536     

SECTIONSection 3.

     Letters of Credit        37L     

3.1

   L/C Commitment      3738        

3.2

   Procedure for Issuance of Letter of Credit      3739        

3.3

   Fees and Other Charges      3739        

3.4

   L/C Participations      3839        

3.5

   Reimbursement Obligation of the Borrower      3940        

3.6

   Obligations Absolute      3940        

3.7

   Letter of Credit Payments      3941        

3.8

   Applications      3941     

Section 4.

   REPRESENTATIONS AND WARRANTIES      3941        

4.1

   Financial Condition      4041        

4.2

   No Change      4041        

4.3

   Existence; Compliance with Law      4041     

 

i



--------------------------------------------------------------------------------

  

4.4

   Power; Authorization; Enforceable Obligations      4041        

4.5

   No Legal Bar      4042        

4.6

   Litigation      4142        

4.7

   No Default      4142        

4.8

   Ownership of Property      4142        

4.9

   Intellectual Property      4142        

4.10

   Taxes      4142        

4.11

   Federal Regulations      4143        

4.12

   Labor Matters      4243        

4.13

   ERISA      4243        

4.14

   Investment Company Act; Other Regulations      4243        

4.15

   Subsidiaries      4243        

4.16

   Use of Proceeds      4244        

4.17

   Environmental Matters      4244        

4.18

   Accuracy of Information, etc.      4244        

4.19

   Anti-Corruption Laws and Sanctions.      4344     

Section 5.

   CONDITIONS PRECEDENT      4345        

5.1

   Conditions to Initial Extension of Credit      4345        

5.2

   Conditions to Each Extension of Credit After the Closing Date      4446     

Section 6.

   AFFIRMATIVE COVENANTS      4546        

6.1

   Financial Statements      4546        

6.2

   Certificates; Other Information      4647        

6.3

   Payment of Obligations      4648        

6.4

   Maintenance of Existence; Compliance      4648        

6.5

   Maintenance of Property; Insurance      4748        

6.6

   Inspection of Property; Books and Records; Discussions      4748        

6.7

   Notices      4748        

6.8

   Use of Proceeds      4749        

6.9

   Accuracy of Information      4849        

6.10

   Future Guarantors      4849     

Section 7.

   NEGATIVE COVENANTS      4849        

7.1

   Financial Condition Covenants      4849        

7.2

   Indebtedness      4850        

7.3

   Fundamental Changes      4950        

7.4

   [Reserved]      4950        

7.5

   Transactions with Affiliates      4950        

7.6

   Changes in Fiscal Periods      5051        

7.7

   Lines of Business      5051     

Section 8.

   EVENTS OF DEFAULT      5051     

Section 9.

   The Agents      53THE AGENTS        54     

9.1

   Appointment      5354        

9.2

   Delegation of Duties      5354     

 

ii



--------------------------------------------------------------------------------

  

9.3

   Exculpatory Provisions      5354     

9.4

   Reliance by Administrative Agent      5355     

9.5

   Notice of Default      5455     

9.6

   Non-Reliance on Agents and Other Lenders      5455     

9.7

   Indemnification      5456     

9.8

   Agent in Its Individual Capacity      5556     

9.9

   Successor Administrative Agent      5556     

9.10

   Arrangers, Documentation Agents and Syndication Agents      5557     

9.11

   Certain ERISA Matters      5557  

Section 10.

   MISCELLANEOUS      5758     

10.1

   Amendments and Waivers      5758     

10.2

   Notices      5859     

10.3

   No Waiver; Cumulative Remedies      5960     

10.4

   Survival of Representations and Warranties      5961     

10.5

   Payment of Expenses and Taxes      5961     

10.6

   Successors and Assigns; Participations and Assignments      6162     

10.7

   Adjustments; Set-off      6465     

10.8

   Counterparts      6466     

10.9

   Severability      6466     

10.10

   Integration      6466     

10.11

   GOVERNING LAW      6566     

10.12

   Submission To Jurisdiction; Waivers      6566     

10.13

   Acknowledgements      6567     

10.14

   Releases      6668     

10.15

   Confidentiality      6668     

10.16

   WAIVERS OF JURY TRIAL      6769     

10.17

   USA Patriot Act      6769     

10.18

   Interest Coverage Suspended Term      6769     

10.19

   Prior Credit Agreement      6869     

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      70
 

 

iii



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 1.1B    Departing Lenders 3.1    Letters of
Credit Issued Under Prior Credit Agreement 4.15    Subsidiaries EXHIBITS: A   
Form of Assignment and Assumption B-1    Form of Closing Certificate B-2    Form
of Solvency Certificate C    Form of Legal Opinion of Manatt, Phelps &
PhillipsO’Melveny & Myers, LLP D    Form of Compliance Certificate E-1 - E-4   
Form of U.S. Tax Compliance Certificate F-1    Form of New Lender Supplement F-2
   Form of Commitment Increase Supplement G    Form of Guaranty H     Form of
Extension Agreement

 

iv



--------------------------------------------------------------------------------

1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 5, 2014, among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Eurodollar
Rate that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) in respect of a proposed Eurodollar
Loan with a one-month Interest Period plus 1.0%; provided that for the purpose
of this definition, the Eurodollar Rate for any day shall be based on the Screen
Rate (or if the Screen Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate,
respectively. If ABR is being used as an alternate rate of interest pursuant to
Section 2.12 hereof, then ABR shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the ABR as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” of a Person means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure Percentages”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Extensions of Credit at such
time to the Total Extensions of Credit at such time.

“Agreement”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

2

 

“Aircraft Assets”: aircraft, airframes, engines (including spare engines), parts
and pre-delivery payments relating to the foregoing.

“ALC Maillot”: ALC Maillot Jaune Borrower, LLC, a Delaware limited liability
company.

“ALC Warehouse”: ALC Warehouse Borrower, LLC, a Delaware limited liability
company.

“Anti-Corruption Laws”: (a) the United States Foreign Corrupt Practices Act of
1977 and all other United States laws, rules and regulations applicable to the
Borrower and its Subsidiaries concerning or relating to bribery or corruption
and (b) the UK Bribery Act of 2010.

“Applicable Margin”: with respect to Loans of any Type (other than Competitive
Loans) at any time, the applicable rate per annum which is applicable at such
time with respect to such Loans of such Type as set forth in the Pricing Grid.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person



--------------------------------------------------------------------------------

4

 

representing more than 50% of the total voting power of all Common Stock of the
Borrower then outstanding and constituting Voting Stock; or

(b) the consummation of (i) any consolidation or merger of the Borrower pursuant
to which the Borrower’s Common Stock will be converted into the right to obtain
cash, securities of a Person other than the Borrower, or other property or
(ii) any sale, lease or other transfer in one transaction or a series of related
transactions of all or substantially all of the consolidated assets of the
Borrower and its Subsidiaries, taken as a whole, to any other Person other than
a direct or indirect Subsidiary of the Borrower; provided, however, that a
transaction described in clause (i) or (ii) in which the holders of the
Borrower’s Common Stock immediately prior to such transaction own or hold,
directly or indirectly, more than 50% of the voting power of all Common Stock of
the continuing or surviving corporation or the transferee, or the parent
thereof, outstanding immediately after such transaction and constituting Voting
Stock shall not constitute a Change of Control.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is May 5, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Loans (other than Competitive Loans) and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be increased from time to time pursuant to Section 2.1(b) or
otherwise changed from time to time pursuant to the terms hereof. The amount of
the Total Commitments as of the ClosingFifth Amendment Effective Date is
$2,100,000,0006,060,247,414.

“Commitment Increase Supplement”: a supplement to this Agreement substantially
in the form of Exhibit F-2.

“Commitment Period”: the period from and including the Closing Date to the
earlier of the Termination Date and the date of termination of the Commitments.

“Common Stock”: any class of capital stock of any corporation now or hereafter
authorized, the right of which to share in distributions of either earnings or
assets of such corporation is without limit as to any amount or percentage.

“Competitive Bid”: an offer by a Lender to make a Competitive Loan in accordance
with Section 2.20.

“Competitive Bid Rate”: with respect to any Competitive Bid, the Margin or the
Fixed Rate, as applicable, offered by the Lender making such Competitive Bid.

“Competitive Bid Request”: a request by the Borrower for Competitive Bids in
accordance with Section 2.20.

“Competitive Borrowing”: a Competitive Loan or group of Competitive Loans of the
same Type made on the same date and as to which a single Interest Period is in
effect.

“Competitive Loan”: a Loan made pursuant to Section 2.20.



--------------------------------------------------------------------------------

6

 

“Defaulting Lender”: any Lender (a) that has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) that has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) that has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) that has, or
whose Lender Parent has, become the subject of a (i) Bankruptcy Event or (ii) a
Bail-In Action or (e) with respect to which the Issuing Lender has a good faith
belief that such Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit.

“Departing Lender”: each lender under the Prior Credit Agreement that does not
have a Commitment hereunder and is identified on Schedule 1.1B.

“Disposition”: with respect to any property, any sale, lease (other than in the
ordinary course of business), sale and leaseback, assignment, conveyance,
transfer or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms is (1) required to be redeemed or redeemable at
the option of the holder prior to the Termination Date in effect at the time of
issuance for consideration other than Qualified Capital Stock; or
(2) convertible at the option of the holder into Disqualified Capital Stock or
exchangeable for Indebtedness.

“Disqualified Lender”: each Person who is a competitor of the Borrower or an
Affiliate thereof or who is an air carrier and, in each case, is expressly
identified in a written list that the Borrower provides to the Administrative
Agent and requests the Administrative Agent to post to Intralinks or other
electronic system. The Administrative Agent shall have no responsibility or
liability to monitor or enforce such list of Disqualified Lenders.

“Documentation Agents”: the Documentation Agents identified on the cover page of
this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Early Commitment Termination Date”: as defined in Section 2.19(e).

“ECA Indebtedness”: any Indebtedness incurred in order to fund the deliveries of
new Aircraft Assets, which Indebtedness is guaranteed by one or more Export
Credit Agencies.



--------------------------------------------------------------------------------

7

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) any Lender and any Affiliate of any Lender, and (b) (i)
a commercial bank organized under the laws of the United States or any state
thereof, (ii) a savings and loan association or savings bank organized under the
laws of the United States or any state thereof, (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof, provided that, with respect to this clause (iii), (A) such bank is
acting through a branch or agency located in the United States or (B) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country and (iv) a finance company, insurance company, mutual fund, leasing
company or other financial institution or fund (whether a corporation,
partnership or other entity) that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $250,000,000; provided that, in each case, except with
the consent of the Borrower, no Disqualified Lender shall be an Eligible
Assignee.

“Environmental Laws”: any Requirements of Law concerning protection of the
environment or exposure to toxic or deleterious materials.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; (e) the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (g) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA;



--------------------------------------------------------------------------------

8

 

(h) the incurrence by any Group Member or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, or in “endangered” or “critical” status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate (or, with respect to Competitive Loans, the rate of
interest applicable to which is based upon the Margin plus the applicable
Eurodollar Rate).

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICEBA Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Rate shall be the Interpolated Rate at such time; provided
further, that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Export Credit Agencies”: collectively, the export credit agencies or other
Governmental Authorities that provide export financing of new Aircraft Assets
(including, but not limited to, the Brazilian Development Bank, Compagnie
Francaise d’Assurance pour le Commerce Exterieur, Her Britannic Majesty’s
Secretary of State acting by the Export Credits Guarantee Department,
Euler-Hermes Kreditversicherungs AG, the Export-Import Bank of the United
States, the Export Development Canada or any successor thereto).

“Extension Agreement”: an Extension Agreement, substantially in the form of
Exhibit H.

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Loans (other than Competitive
Loans) held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.



--------------------------------------------------------------------------------

9

 

“Facility”: the Commitments and the extensions of credit thereunder.

“Facility Fee Rate”: the percentage rate per annum which is applicable at such
time as set forth in the Pricing Grid.

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Fifth Amendment and Extension Agreement”: the Fifth Amendment and Extension
Agreement to the Second Amended and Restated Credit Agreement dated as of May 3,
2019 among Air Lease Corporation as Borrower, the several lenders party thereto
and JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.

“Fifth Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 6 of the Fifth Amendment and Extension Agreement shall have
been satisfied or waived, which date is May 3, 2019.

“First Amendment”: the First Amendment to the Second Amended and Restated Credit
Agreement dated June 1, 2015 among Air Lease Corporation as Borrower, the
several lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders.

“First Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 3 of the First Amendment shall have been satisfied or waived,
which date is June 1, 2015.

“Fitch”: Fitch Rating Service, Inc.

“Fixed Rate”: with respect to any Competitive Loan (other than a Competitive
Loan that is a Eurodollar Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan”: a Competitive Loan bearing interest at a Fixed Rate.

“Fourth Amendment and Extension Agreement”: the Fourth Amendment and Extension
Agreement to the Second Amended and Restated Credit Agreement dated as of May 2,
2018 among Air Lease Corporation as Borrower, the several lenders party thereto
and JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.

“Fourth Amendment Effective Date”: the date on which the conditions precedent
set forth in Section 6 of the Fourth Amendment and Extension Agreement shall
have been satisfied or waived, which date is May 2, 2018.



--------------------------------------------------------------------------------

10

 

“Fourth Amendment Non-Extended Lender”: each Lender on the Fourth Amendment
Effective Date that did not consent to the amendments to this Agreement and the
extension of its Termination Date pursuant to the Fourth Amendment and Extension
Agreement.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligations”: with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person: (a) to
purchase such Indebtedness or obligation or any property constituting security
therefor; (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation; (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or (d) otherwise to assure the owner of such
Indebtedness or obligation against loss in respect thereof. In any computation
of the Indebtedness or other liabilities of the obligor under any Guarantee
Obligation, the Indebtedness or other obligations that are the subject of such
Guarantee Obligation shall be assumed to be direct obligations of such obligor
to the extent of such obligor’s liability with respect thereto.

“Guarantor”: each Subsidiary that now or hereafter executes and delivers a
Guaranty; provided that upon release or discharge of such Subsidiary from the
Guaranty in accordance with this Agreement, such Subsidiary ceases to be a
Guarantor.

“Guaranty”: collectively, one or more guaranties of the Obligations made by the
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G, including any supplements to an existing Guaranty in
substantially the form that is a part of Exhibit G.

“IBA”: as defined in Section 1.3.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Rate.”

“Indebtedness”: of any Person at any date, without duplication, (a) its
liabilities for borrowed money and its redemption obligations in respect of
Preferred Stock that is mandatorily redeemable at the option of the holder
thereof prior to the Termination Date in effect at the time of the



--------------------------------------------------------------------------------

12

 

Competitive Borrowing of Fixed Rate Loans, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such
Competitive Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that, all of the foregoing provisions relating
to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Investment Grade Rating”: a rating equal to or higher than BBB- (or the
equivalent) by S&P or Fitch, as applicable.

“IRS”: as defined in Section 2.15(e).

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Natixis, New York Branch
and any other Lender approved by the Administrative Agent and the Borrower that
has agreed in its sole discretion to act as an “Issuing Lender” hereunder, or
any of their respective Affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

“Issuing Lender L/C Commitment Sublimit”: for JPMorgan Chase Bank, N.A.,
$55,000,000, for Natixis, New York Branch, $50,000,000 and for any other Issuing
Lender, the amount agreed in writing between the Issuing Lender and the
Borrower.

“Joint Venture”: as to any Person, any other Person designated as a “joint
venture” (1) that is not a Subsidiary of such Person and (2) in which such
Person owns less than 100% of the equity or voting interests.

“L/C Commitment”: $150,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Revolving Percentage of the total L/C Exposure
at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.



--------------------------------------------------------------------------------

19

 

“Secured Indebtedness”: any Indebtedness secured by a Lien.

“Significant Subsidiary”: any Subsidiary that would be a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

“SPC Subsidiary”: a Special Aircraft Financing Entity that has acquired from a
Person other than the Borrower or a Subsidiary a single Aircraft Asset and is
prohibited by its organizational documents or loan documents or other related
financing documents, without extension, replacement, modification or renewal
thereof, from incurring Indebtedness, other than the Indebtedness incurred to
finance such acquisition.

“Special Aircraft Financing Entity”: (a) any Subsidiary of the Borrower (i) that
is a borrower under a lending facility for the purpose of purchasing or
financing Aircraft Assets, (ii) that has no Indebtedness other than Indebtedness
that is non-recourse to the Borrower and its Subsidiaries (other than (A) such
Subsidiary and its Subsidiaries and (B) a limited recourse pledge of the equity
of any such Subsidiary) and the payment of such Indebtedness is not guaranteed
by or would become the obligation of the Borrower and its Subsidiaries (other
than such Subsidiary and its Subsidiaries), and (iii) that engages in no
business other than the purchase, finance, lease, sale and management of
Aircraft Assets and the ownership of special purpose entities engaged in such
purchase, finance, lease, sale and management, and business incidental thereto
and (b) any such special purpose entity described in the foregoing clause
(a)(iii) that is a Subsidiary of a Special Aircraft Financing Entity; provided
that “Special Aircraft Financing Entity” shall include, without limitation, ALC
Warehouse and ALC Maillot.

“Specified Indebtedness”: with respect to any Person, any Indebtedness of such
Person the outstanding principal amount of which equals at least $100,000,000.

“Subordinated Obligation”: any Indebtedness of the Borrower (whether outstanding
on the Closing Date or thereafter incurred) that is expressly subordinated or
junior in right of payment to the Loans pursuant to a written agreement.

“Subsidiary”: as to any Person, any other Person in which such first Person or
one or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership if more than a 50% interest in the profits or capital thereof is
owned by such first Person or one or more of its Subsidiaries or such first
Person and one or more of its Subsidiaries (unless such partnership can
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Agreement”: (a) any and all interest rate swap transactions, basis swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.



--------------------------------------------------------------------------------

21

 

“Voting Stock”: Capital Stock of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions).

“Wholly-Owned Subsidiary”: at any time, any Subsidiary one hundred percent of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)       As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein), (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall,
with respect to Indebtedness, be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c)       The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

1.3       Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the Eurodollar Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K.



--------------------------------------------------------------------------------

22

 

Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.12(b) of this Agreement,
such Section 2.12(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.12, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.12(b),
will be similar to, or produce the same value or economic equivalence of, the
Eurodollar Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

1.4       Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

SECTION 2.       AMOUNT AND TERMS OF COMMITMENTS

2.1       Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower from time to time during
the Commitment Period in an aggregate principal amount (i) at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, does not exceed the amount of such Lender’s
Commitment and (ii) that will not result in the Total Extensions of Credit plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
Total Commitments. During the Commitment Period the Borrower may use the
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.8. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.20. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b)       The Borrower and any one or more Lenders and/or New Lenders may from
time to time after the Closing Date agree that such Lender or New Lender or
Lenders or New Lenders shall establish a new Commitment or Commitments or
increase the amount of its or their Commitment or Commitments by executing and
delivering to the Administrative Agent, in the case of each New Lender, a New
Lender Supplement meeting the requirements of Section 2.1(c) or, in the case of
each Lender, a



--------------------------------------------------------------------------------

23

 

Commitment Increase Supplement meeting the requirements of Section 2.1(d);
provided that, (x) without the consent of the Required Lenders, the aggregate
amount of incremental Commitments established or increased after the FourthFifth
Amendment Effective Date pursuant to this paragraph shall not exceed
$1,000,000,000, and (y) unless otherwise agreed to by the Administrative Agent,
each increase in the aggregate Commitments effected pursuant to this paragraph
shall be in a minimum aggregate amount of at least $25,000,000. Notwithstanding
the foregoing, no increase in the Total Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph (b) unless, (i) on the
proposed date of the effectiveness of such increase, the conditions set forth in
Section 5.2 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by an authorized
officer of the Borrower and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Closing Date under
Section 5.1(c) as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase and under Section 5.1(d). No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

(c)       Any additional bank, financial institution or other entity that is not
a Lender which, with the consent of the Borrower and the Administrative Agent
unless such New Lender is an Affiliate of a Lender (which consent of the
Administrative Agent shall not be unreasonably withheld, delayed or
conditioned), elects to become a “Lender” under this Agreement in connection
with any transaction described in Section 2.1(b) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit F-1, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender, with a Commitment in the amount set forth
therein that is effective on the date specified therein, for all purposes and to
the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.

(d)       Any Lender, which, with the consent of the Borrower and the
Administrative Agent, elects to increase its Commitment under this Agreement
shall execute and deliver to the Borrower and the Administrative Agent a
Commitment Increase Supplement specifying (i) the amount of such Commitment
increase, (ii) the aggregate amount of such Lender’s Commitment after giving
effect to such Commitment increase, and (iii) the date upon which such
Commitment increase shall become effective.

(e)       Unless otherwise agreed by the Administrative Agent, on each date upon
which the Commitments shall be increased pursuant to this Section, the Borrower
shall prepay all then outstanding Loans made to it, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.16 in connection therewith, and, to the
extent it determines to do so, reborrow Loans from all the Lenders (after giving
effect to the new and/or increased Commitments becoming effective on such date).
Any prepayment and reborrowing pursuant to the preceding sentence shall be
effected, to the maximum extent practicable, through the netting of amounts
payable between the Borrower and the respective Lenders.

(f)       The Borrower shall repay all outstanding Loans on the Termination
Date, it being understood and agreed that in the event that the Termination Date
is extended pursuant to Section 2.1(g), the Borrower shall only be required to
repay the outstanding Loans of each non-extending Lender on the then-scheduled
Termination Date (determined without giving effect to such requested extension)
(unless the Loans and Commitments of such non-extending Lender are purchased by
a replacement financial institution pursuant to Section 2.18 or otherwise
assigned hereunder to a Lender which agrees to so extend the Termination Date).

(g)       The Termination Date with respect to the Commitments and the Loans may
be extended annually, in the manner set forth in this Section 2.1(g), in each
case for a period of one year measured from the latest Termination Date then in
effect. If the Borrower wishes to request an extension



--------------------------------------------------------------------------------

24

 

of the Termination Date, it shall give notice to that effect to the
Administrative Agent at any time and from time to time after the first
anniversary of the Closing Date and not less than 30 days prior to the
Termination Date then in effect (provided that the Borrower may not make more
than one such request in any one year). The Administrative Agent shall promptly
notify each Lender of receipt of such request. Each Lender shall endeavor to
respond to such request, whether affirmatively or negatively (such determination
in the sole discretion of such Lender), by notice to the Borrower and the
Administrative Agent within 10 days of receipt of such request. Subject to the
execution by the Borrower, the Administrative Agent and such Lender of a duly
completed Extension Agreement, the Termination Date applicable to the Commitment
and the Loans of each Lender so affirmatively notifying the Borrower and the
Administrative Agent shall be extended for a period of one year from the latest
Termination Date then in effect; provided that (x) no Termination Date of any
Lender shall be extended unless Lenders having at least 50% in aggregate amount
of the Commitments in effect at the time any such extension is requested shall
have elected so to extend their Commitments, (y) on the date of any such
extension of the Termination Date, each of the representations and warranties
made by any Loan Party in the Loan Documents or any notice or certificate
delivered in connection therewith shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) on and as of such date as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as of such earlier date
and (z) no Termination Date of any Lender shall be extended if a Default or
Event of Default shall have occurred and be continuing. Any Lender which does
not give such notice to the Borrower and the Administrative Agent shall be
deemed to have elected not to extend as requested, and the Commitment of each
non-extending Lender shall terminate on the then-scheduled Termination Date
(determined without giving effect to such requested extension). The Borrower, at
its discretion, will have the right at any time pursuant to Section 2.18 to seek
a substitute Eligible Assignee for any Lender which does not elect to extend its
Commitment. Following any such extension, the L/C Obligations shall continue to
be held ratably among the Lenders, but on the Termination Date as applicable to
any non-extending Lender, the L/C Obligations of such non-extending Lender shall
be ratably reallocated, to the extent of the Available Commitments of the
extending Lenders, to the extending Lenders (without regard to whether the
conditions set forth in Section 5.2 can then be satisfied) and the Borrower
shall cash collateralize the balance of such L/C Obligations in a manner
reasonably satisfactory to the Administrative Agent and the Issuing Lender (but
in no event in an amount greater than the difference, if positive, of
outstanding L/C Obligations of non-extending Lenders less the amount of L/C
Obligations of non-extending Lenders reallocated to extending Lenders as
provided in this section). Notwithstanding anything to the contrary contained in
this section, the Borrower may not effectuate an extension of the Termination
Date more than sixseven times during the term of this Agreement.

(h)       The provisions of Section 2.1(f) and Section 2.1(g) shall supersede
any contrary provisions in Section 2.13, Section 10.1 and Section 10.7 of this
Agreement.

2.2       Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent (a) prior to 4:00 P.M., New York City time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) prior to 1:00 P.M., New York City time on the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans to finance payments required by Section 3.5 may be given
not later than 11:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the



--------------------------------------------------------------------------------

28

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans, (iii) any request by the Borrower for a
Competitive Loan that is a Eurodollar Loan shall be ineffective; provided that
if the circumstances giving rise to such notice do not affect all the Lenders,
then requests by the Borrower for Competitive Loans that are Eurodollar Loans
may be made to Lenders that are not affected thereby, and (iv) any outstanding
Eurodollar Loans not otherwise repaid shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b)       If, at any time, the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
(for this purpose, determined disregarding all Extensions of Credit and unused
Commitments of any Fourth Amendment Non-Extended Lender) stating that such
Required Lenders object to such amendment; provided that in the case of any
determination of interest with respect to any Fourth Amendment Non-Extending
Lender, no such amendment shall be effective unless consented thereto by the
Fourth Amendment Non-Extended Lender holding such Loan. Until an alternate rate
of interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.12(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Period selection that requests the conversion of any Loan to, or continuation of
any Loan as, a Eurodollar Loan shall be ineffective, (y) if any notice of
borrowing requests a Eurodollar Loan, such Loan shall be made as an ABR Loan and
(z) any request by the Borrower for a Competitive Borrowing of a Eurodollar Loan
shall be ineffective.

2.13       Pro Rata Treatment and Payments. (a) Each borrowing (other than
Competitive Loans) by the Borrower from the Lenders hereunder and, except as
provided in Section 2.1(f), Section 2.1(g) or Section 2.19, each payment by the
Borrower on account of any facility fee and any reduction of the Commitments of
the Lenders shall be made pro rata according to the respective Revolving
Percentages of the relevant Lenders.

(b)       Except as otherwise provided in Section 2.1(f), Section 2.1(g) or
Section 2.19, each payment (including each prepayment) by the Borrower on
account of principal of and interest on the



--------------------------------------------------------------------------------

46

 

(d)       Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Manatt, Phelps & PhillipsO’Melveny & Myers, LLP,
counsel to the Borrower, addressed to the Administrative Agent and the Lenders,
substantially in the form of Exhibit C.

(e)       Financial Statements. The Lenders shall have received the audited
consolidated financial statements of the Borrower referred to in Section 4.1;
provided that the filing by the Borrower of such financial statements on Form
10-K or Form 10-Q, as applicable, with the SEC shall satisfy the requirements of
this Section 5.1(e).

(f)       Patriot Act Information. The Administrative Agent and the Lenders
shall have received all documentation and other information about the Loan
Parties as is reasonably requested in writing at least five days prior to the
Closing Date by the Administrative Agent or the Lenders that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

(g)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party in the Loan Documents or any notice or
certificate delivered in connection therewith shall be true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the Closing Date.

(h)       No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit to the Borrower hereunder on the Closing Date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2       Conditions to Each Extension of Credit After the Closing Date. The
agreement of each Lender to make any extension of credit to the Borrower
requested to be made by it on any date after the Closing Date is subject to the
satisfaction of the following conditions precedent:

(a)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party in the Loan Documents or any notice or
certificate delivered in connection therewith (other than the representation and
warranty contained in Section 4.2) shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) on and as of such date as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as of such earlier date.

(b)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit to
the Borrower requested to be made on such date.



--------------------------------------------------------------------------------

56

 

Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6       Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates.

9.7       Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, Affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision ofas determined by a court of competent jurisdiction in a
final and non-appealable judgment to have resulted from such Agent Indemnitee’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

9.8       Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter



--------------------------------------------------------------------------------

58

 

Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(a) through (g) of Part I of PTE 84-14 and (D) and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection with such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and, any Co-Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and



--------------------------------------------------------------------------------

59

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 10.       MISCELLANEOUS

10.1       Amendments and Waivers. Subject to Section 2.12(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) reduce
or forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the expiration date of any Letter of Credit beyond the date
that is five Business Days prior to the Termination Date or reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided, however, that in the event of increases to
the Total Commitments pursuant to Section 2.1(b), only the consents as set forth
in Section 2.1(b) shall be required; provided further, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitments shall not be deemed to
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not be deemed to
constitute an increase of the Commitment of such Lender; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Guarantors from their
obligations under



--------------------------------------------------------------------------------

62

 

execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and (d) to pay, indemnify, and hold each Lender, the Issuing Lender, the
Administrative Agent, the Arrangers, the Syndication Agents and the
Documentation Agents, their respective Affiliates, and their respective
officers, directors, employees, agents, and advisors (each, an “Indemnitee”)
harmless from and against any and all other liabilities, losses, damages,
penalties, claims or expenses incurred with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including any claim, litigation, investigation or proceeding regardless of
whether any Indemnitee is a party thereto and whether or not the same are
brought by the Borrower, its equity holders, Affiliates or creditors or any
other Person, including any of the foregoing relating to the use of proceeds of
the Loans and the reasonable and documented fees and disbursements of one firm
of counsel to all Indemnities, one local counsel, as necessary, in each
appropriate jurisdiction and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected Indemnitee (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee as determined
by a court of competent jurisdiction in a final and non-appealable judgment or
(y) the material breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all liabilities, losses, damages, claims or expenses
incurred under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee, except to the extent resulting from
the conduct referred to in clauses (x) or (y) of the preceding sentence. No
Indemnitee shall be liable for any damages arising from the unauthorized use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages arise from the gross negligence or willful misconduct or
material breach in bad faith of such Indemnitee as determined by a court of
competent jurisdiction in a final and non-appealable judgment. No Indemnitee and
none of the Borrower or any of the Borrower’s Affiliates or directors, officers,
employees, advisors or agents shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided, this shall in no way relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party. All amounts
due under this Section 10.5 shall be payable not later than 20 Business Days
after written demand therefor. The Borrower shall not be liable for the
settlement of any action or proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed). If any settlement
of any action is consummated with the written consent of the Borrower, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all liabilities, losses, damages, claims or expenses by reason of such
settlement in accordance with the provisions of this Section 10.5. The Borrower
shall not, without the prior written consent of an Indemnitee (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless such settlement (a) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings and (b) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee. Statements payable by the Borrower pursuant to this Section 10.5
shall be submitted to the chief financial officer (Telephone No. (310) 553-0555)
(Telecopy No. (310) 553-0999), at the address



--------------------------------------------------------------------------------

65

 

responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender and, to the extent disclosed to them, each Loan Party, shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement
notwithstanding notice to the contrary; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Sections 2.14 or 2.15 unless such Participant agrees, for the benefit of
Borrower, to be subject to the provisions of Sections 2.14 and 2.15 as if it
were a Lender (it being understood that the documentation required under
Sections 2.15(e), (f) and (g) shall, subject to applicable law, be delivered to
the participating Lender).

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e)       The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f)       The parties agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Loan Parties, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all



--------------------------------------------------------------------------------

66

 

of Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

10.7      Adjustments; Set-off. (a) Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b)      In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower, to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders and (ii) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

10.8      Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9      Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10      Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter



--------------------------------------------------------------------------------

68

 

Parties rely on, any fiduciary duty to the Loan Parties or their Affiliates on
the part of the Credit Parties in respect of the transactions contemplated by
this Agreement and the other Loan Documents;

(c)      the Loan Parties are capable of evaluating and understanding, and the
Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

(d)      the Loan Parties have been advised that the Credit Parties are engaged
in a broad range of transactions that may involve interests that differ from the
Loan Parties’ interests and that the Credit Parties have no obligation to
disclose such interests and transactions to the Loan Parties;

(e)      the Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(f)      each Credit Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
Person in respect of the transactions contemplated by this Agreement and the
other Loan Documents;

(g)      none of the Credit Parties has any obligation to the Loan Parties or
their Affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such Affiliate; and

(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.14       Releases. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Borrower having the effect of releasing any guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, that has been consented to in accordance
with Section 10.1 or permitted by Section 6.10.

(b)       At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than contingent indemnification obligations for which no
claim has been made) under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except to the extent cash collateralized in accordance with the procedures set
forth in Section 8), all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Loan Documents shall terminate.

10.15       Confidentiality. Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, any
Issuing Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee), (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates, (d) upon the request or demand of any
Governmental Authority (in which case the Administrative Agent or Lender, as
applicable, shall



--------------------------------------------------------------------------------

69

 

promptly notify the Borrower in advance to the extent practicable and permitted
by law),, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed other than by reason of
disclosure by such Administrative Agent or Lender, as applicable, in breach of
this Section 10.15, (h) to the National Association of Insurance Commissioners
or any similar organization, to the extent required by such organization, or to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in the case of the Administrative Agent or any
Arranger hereunder, information routinely provided by arrangers to any data
service provider, including league table providers, that serve the lending
industry, (j) in connection with the exercise of any remedy hereunder or under
any other Loan Document, or (k) any direct, indirect, actual or prospective
counterparty (and its advisor) to any Swap Agreement related to the Obligations
under this Agreement or (l) if agreed by the Borrower in its sole discretion, to
any other Person. “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.15 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16       WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17       USA Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001))



--------------------------------------------------------------------------------

70

 

(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the names and
addresses of the Loan Parties and other information that will allow such Lender
to identify the Loan Parties in accordance with the Patriot Act.

10.18       Interest Coverage Suspended Term. Notwithstanding anything to the
contrary contained herein but subject to the terms of this Section 10.18, the
Borrower will not be subject to Section 7.1(d) (the “Interest Coverage Ratio”)
at any time after the date on which the Facility or the Index Debt have
Investment Grade Ratings from both S&P and Fitch. In the event that the Borrower
is not subject to the Interest Coverage Ratio for any period of time as a result
of the foregoing, and on a subsequent date one or both of S&P and Fitch
(1) withdraw their Investment Grade Rating for the Facility and the Index Debt
or downgrade the rating assigned to the Facility and the Index Debt below an
Investment Grade Rating, or (2) the Borrower or any of its Affiliates enters
into an agreement to effect a transaction and one or more of S&P and Fitch
indicates that, if consummated, such transaction (alone or together with any
related recapitalization or refinancing transactions) would cause either or both
of S&P and Fitch to withdraw its Investment Grade Rating for the Facility and
the Index Debt or downgrade the rating assigned to the Facility and the Index
Debt below Investment Grade Rating, then, without limiting the first sentence of
this Section 10.18, the Borrower will thereafter again be subject to the
Interest Coverage Ratio.

10.19       Prior Credit Agreement. The Borrower, certain of the Lenders,
Departing Lenders and the Administrative Agent are parties to the Prior Credit
Agreement. The Borrower, the Lenders, the Departing Lenders and the
Administrative Agent agree that upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 5.1,
the terms and conditions of the Prior Credit Agreement shall be and hereby are
amended, superseded, and restated in their entirety by the terms and provisions
of this Agreement. All amounts outstanding or otherwise due and payable under
the Prior Credit Agreement prior to the Closing Date shall, on and after the
Closing Date, be outstanding and due and payable under this Agreement. Without
limiting the foregoing, upon the effectiveness hereof, the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit and loan exposure under the Prior Credit
Agreement as are necessary in order that each such Lender’s Extensions of Credit
hereunder reflects such Lender’s Revolving Percentage of the Total Extensions of
Credit on the Closing Date. Upon the effectiveness hereof, each Departing
Lender’s “Commitment” under the Prior Credit Agreement shall be terminated, each
Departing Lender shall have received payment in full of all of the “Obligations”
under the Prior Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Prior Credit Agreement) and each
Departing Lender shall not be a Lender hereunder. For the avoidance of doubt,
upon the effectiveness of this Agreement, no Departing Lender shall have any
duties, responsibilities or obligations under the Prior Credit Agreement or
hereunder. All Lenders agree and acknowledge that notwithstanding any other
provision of the Prior Credit Agreement to the contrary, only Departing Lenders
shall receive full repayment of their “Obligations” under the Prior Credit
Agreement on the effective Closing Date, as such Departing Lenders shall not
constitute Lenders hereunder, and the Lenders consent to such full repayment as
described above.

10.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability



--------------------------------------------------------------------------------

71

 

is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



--------------------------------------------------------------------------------

Exhibit B: Increasing Commitment Lenders

Exhibit C-1: New Lenders

Exhibit C-2: New Lender Notice Details

Schedule 1: Commitments